986 F.2d 502
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Rick L. CLARK, Appellant,v.James IOSTY, Deputy States Attorney;  State of South Dakota;Russell Prince, Detective;  Sioux Falls PoliceDepartment;  City of Sioux Falls, Appellees.
No. 92-3657.
United States Court of Appeals,Eighth Circuit.
Submitted:  December 31, 1992.Filed:  January 26, 1993.

Before LOKEN, Circuit Judge, FLOYD R. GIBSON, Senior Circuit Judge, and HANSEN, Circuit Judge.
PER CURIAM.


1
Plaintiff Rick L. Clark, a South Dakota prisoner, filed a complaint alleging a violation of 42 U.S.C. § 1983.  The district court1 dismissed Clark's complaint pursuant to 28 U.S.C. § 1915(d) on the basis that Clark failed to file the action within the time period allowed by statute.  See S.D. Codified Laws Ann. § 15-2-15.2 (1992) (three year statute of limitations for filing federal civil rights action).  The district court then denied Clark's subsequent motion for reconsideration.  Clark appeals.  After reviewing the record we find no error in the district court's decision and we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable John B. Jones, Chief Judge, United States District Court for the District of South Dakota